298 A.2d 144 (1973)
Robert W. RAMSDELL
v.
Francis M. KIELY, Judge of District Court.
No. 1558-Appeal
Supreme Court of Rhode Island.
January 4, 1973.
*145 Berberian & Tanenbaum, Aram K. Berberian, Cranston, for plaintiff.
Richard J. Israel, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., R. Raymond Greco, Sp. Asst. Atty. Gen., for defendant.

OPINION
PER CURIAM.
This appeal could be considered the epitome of frivolity. It seeks the review of the denial by the Superior Court of the plaintiff's mandamus complaint which sought an order directing the defendant, a justice of the District Court, to certify to this court the question of whether an ordinance of the city of Warwick making "indecent intoxication" a crime is constitutional. The certification was sought pursuant to the terms of G.L. 1956 (1969 Reenactment) § 12-22-10.[1] The defendant refused to certify the question and found Ramsdell guilty of the indecent intoxication charge. The conviction was appealed to the Superior Court. There Ramsdell filed a demurrer to the complaint in which he made the same contentions regarding the ordinance's unconstitutionality as when he sought the certification order in the District Court. The demurrer was sustained in May, 1971. Later, in April, 1972, the plaintiff's motion to dismiss the complaint was granted. At that time his appeal from the denial of his mandamus complaint was pending in this court.
Accordingly, the plaintiff's instant appeal is denied and dismissed on the grounds that it was rendered moot by the Superior Court's dismissal of the indecent intoxication complaint.
NOTES
[1]  This section calls for certification whenever in a trial of a criminal cause the constitutionality of an act of the General Assembly is questioned.